 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARTIN ESPINO,                                    No. 2:17-cv-2198 KJM AC P
11                        Plaintiff,
12           v.                                         ORDER
13    ERIC ARNOLD,
14                        Defendant.
15

16          On October 10, 2019, plaintiff filed a motion for a sixty-day extension of time to file an

17   amended complaint. ECF No. 15. This is plaintiff’s second request for an extension of time.

18   Plaintiff’s first request for a ninety-day extension of time to file an amended complaint was

19   granted on June 24, 2019. See ECF Nos. 12, 13.

20          The instant request for an extension of time was filed after the court issued its September

21   27, 2019 order recommending that this action be dismissed pursuant to Local Rule 110 and

22   Federal Rule of Civil Procedure 41(b) (failure to comply with a court order). See ECF No. 14 at

23   1. A ruling on those findings and recommendations by the District Court Judge assigned to this

24   action is pending.

25          In support of the extension request, plaintiff states that when he asked for the first

26   extension back in June 2019, he subsequently requested the wrong series of medical records from

27   CSP-Solano, records that will help him identify the John Doe defendants in this matter. See ECF

28   No. 15 at 1. As a result, he needs additional time to request and receive the proper range of
 1   medical records. Plaintiff also points out his language barrier and his status as a “layman at law”
 2   to support the extension request. See id. The court also notes that a third party has assisted
 3   plaintiff with drafting this motion. See id.
 4          Good cause appearing, IT IS HEREBY ORDERED that:
 5          1. The findings and recommendations issued by this court on September 27, 2019 (ECF
 6   No. 14) are VACATED;
 7          2. Plaintiff’s second request for an extension of time, filed October 10, 2019 (ECF No.
 8   15), is GRANTED;
 9          3. Plaintiff shall have sixty days from the date of this order to file his amended
10   complaint, and
11          4. Absent exigent circumstances, no further extensions of time will be granted.
12   DATED: October 16, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
